DETAILED ACTION
Claims 1, 2, 4-13, 15-18, and 20 were filed with the amendment dated 04/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment overcomes the claim objection set forth in the Office Action dated 02/09/2021.
Applicant’s amendment dated 04/09/2021 overcome the prior art rejections set forth in the Office Action dated 02/09/2021 and places the claims into condition for allowance.

Allowable Subject Matter
Claims 1, 2, 4-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a hose end regulator comprising “a flow maximizer minimizing movement of the primary spring until a predetermined fluid pressure is reached within the main body, wherein the flow maximizer includes a body and an actuator received at least partially within the body, and wherein a return spring is disposed within the body and extends between a first end of the body and the actuator” (claim 1); a hose end regulator comprising “wherein the flow maximizer includes a 
U.S. Pat. No. 3,605,788 (“Brown”) and U.S. Pat. No. 4,178,960 (“Napolitano”) are the closest prior art of record.  However, Brown and/or Napolitano fail to teach or suggest the above recited claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753